WELLS, Judge.
The defendant’s only argument raised on appeal is that the trial court erred in denying defendant’s Motion to Suppress evidence found in the area of the house outside his bedroom. We believe the trial court’s ruling was correct.
*740Under the Fourth Amendment to the United States Constitution and its derivative, the exclusionary rule, a defendant may object to the admission of evidence obtained through an illegal or unreasonable governmental search only where defendant can demonstrate legitimate expectations of privacy to the place or item searched. U.S. v. Salvucci 448 U.S. 83, 100 S.Ct. 2547, 65 L.Ed. 2d 619 (1983); State v. Austin, 320 N.C. 276, 357 S.E. 2d 641 (1987); State v. Alford, 298 N.C. 465, 259 S.E. 2d 242 (1979). Determination of whether defendant has sufficient privacy expectations to the area searched depends upon whether defendant can show that his conduct indicated that he held an actual expectation of privacy (subjective) and whether defendant sought to preserve an item or place private and free from governmental invasion. Rakas v. Illinois, 439 U.S. 128, 99 S.Ct. 421, 58 L.Ed. 2d 387 (1978); Mancusi v. DeForte, 392 U.S. 364, 88 S.Ct. 2120, 20 L.Ed. 2d 1154 (1968); Katz v. United States, 389 U.S. 347, 88 S.Ct. 507, 19 L.Ed. 2d 576 (1967). And secondly, defendant must show that his expectation is one society is willing to recognize. Smith v. Maryland, 442 U.S. 735, 99 S.Ct. 2577, 61 L.Ed. 2d 220 (1979).
Further, defendant must show that he has some control or dominion over the area or thing searched, Jones v. United States, 362 U.S. 257, 80 S.Ct. 725, 4 L.Ed. 2d 697 (1960) (as by having the owner’s permission to reside in place searched even when defendant resides there temporarily and does not pay rent — and in addition defendant has key to premises) such may be sufficient to confer standing to object. (Although the Jones “Legitimately on the premises” test has been significantly circumscribed, the defendant’s authorized presence on the premises searched and control factors are no less valid today.) Rakas, supra.
In the present case, defendant’s several disclaimers of having any property or possessory interest in the residence serve to undermine his claims regarding his expectations of privacy. Moreover, although defendant had utilized the house at 619 Mt. Vernon Street as a residence for some five or six months and possessed a key to the entire house, the Record fails to make clear the arrangement by which defendant came to reside in the house or by what authority defendant remained there. The evidence shows only that the premises were leased out to an Ella Simpson, whose identity and relationship with defendant remains unknown. Even if, as defendant contends, he leased the bedroom in the house, *741that alone would not be sufficient to confer standing. Defendants, who are lessees, have standing only with respect to the premises leased by them — not any other areas however adjacent or connected to the leased premises. 29 Am. Jur. 2d “Evidence,” § 419 (1967).
Defendant relies heavily on our Supreme Court’s decision in State v. Austin, supra, in which the Court found legitimate expectations of privacy where defendant had actively lived in the premises searched, received mail there, kept his clothes there, gardened the surrounding yard and as evidenced by joint rent receipts, apparently paid some rent for the premises. In the case at bar, defendant’s early disclaimers of ownership in the premises coupled with the lack of any evidence (i.e. lease agreement bearing defendant’s name; utility bills addressed to defendant or any indication that defendant paid rent there) suggesting a rental relationship or possessory interest in the premises outside that of the bedroom served to take defendant’s argument out from under Austin. Without any further showing that defendant occupied or maintained control of the entirety of the premises by way of the lessor’s permission, an informal lease agreement or by some evidence that he paid rent for the premises, defendant has failed to show the required expectations of privacy respecting the remainder of the house outside his bedroom sufficiently to constitute standing. Defendant’s assignment of error is overruled.
No error.
Judges Phillips and Parker concur.